Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s submission, filed 30 April 2021, has been entered and acknowledged by the examiner.
Applicant's arguments filed 30 April 2021 have been fully considered but they are not persuasive. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-9, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nho et al. (USPN 2015/0331508).

With regard to claim 1,
Nho et al. disclose an organic light-emitting device (OLED) lighting module, comprising: a plurality of OLED panels (corresponding to 418), wherein each of the OLED panels comprises a substrate (418), an OLED device (450), an encapsulation layer (444), at least one anode contact (416), at least one cathode contact (412), and at least one light emitting surface (upper); a first flexible printed circuit sheet (406) having a first surface (upper) and a second surface (lower), wherein a first circuit (430/441) is printed on the first surface; wherein the at least one anode contact and the at least one cathode contact of at least two OLED panels among the 
With regard to claim 2,
Nho et al. disclose the OLED lighting module of claim 1, further comprising a light extraction layer (446), wherein the light extraction layer is configured in one of the following manners: the light extraction layer is a diffuser sheet and is attached to the at least one light emitting surface of at least one OLED panel among the plurality of OLED panels; the light extraction layer extends outside of the light emitting surface of at least one OLED panel among the plurality of OLED panels (see figure 4A); or the light extraction layer is attached to at least a portion of the first flexible printed circuit sheet. 
With regard to claim 3,
Nho et al. disclose the OLED lighting module of claim 1, wherein the encapsulation layer  is one of the following: a thin-film encapsulation layer (444); and a cover glass glued to the substrate. 
With regard to claim 4,
Nho et al. disclose the OLED lighting module of claim 1, further comprising one or more sensors (443), wherein at least one of the one or more sensors is placed in between two OLED panels among the plurality of OLED panels (see figure 4A), wherein the one or more sensors comprise one or more of the following: a motion sensor (443), an image sensor, a sound sensor, a temperature sensor, a gas sensor, a humidity sensor, or an infrared sensor. 

Nho et al. disclose the OLED lighting module of claim 1, wherein the plurality of OLED panels comprise a first OLED panel emitting light with a first peak wavelength, a second OLED panel emitting light with a second peak wavelength, wherein a difference between the first peak wavelength and the second peak wavelength is at least 10 nm (RGB). 
With regard to claim 6,
Nho et al. disclose the OLED lighting module of claim 5, wherein the plurality of OLED panels further comprise a third OLED panel, wherein the first OLED panel emits light with the first peak wavelength between 400-500 nm (B), the second OLED panel emits light with the second peak wavelength between 500-580 nm (G), and the third OLED panel emits light with a third peak wavelength between 580-700 nm (R). 
With regard to claim 7,
Nho et al. disclose the OLED lighting module of claim 1, further comprising a supporting film (403), wherein the supporting film is attached to at least a portion of a side (lower) of the first flexible printed circuit sheet opposite to the light emitting surface (upper). 

With regard to claim 8,
Nho et al. disclose the OLED lighting module of claim 1, the first flexible printed circuit sheet is configured in one of the following manners: the first flexible printed circuit sheet is overlapped with only a portion of the plurality of OLED panels; or the first flexible printed circuit sheet is electrically connected to the plurality of OLED panels through conductive adhesive; or 
With regard to claim 9,
Nho et al. disclose the OLED lighting module of claim 1, the plurality of OLED panels are configured in one of the following manners: the substrate of at least one OLED panel among the plurality of OLED panels is flexible; at least one OLED panel among the plurality of OLED panels is electrically addressed independently (via transistors 404); the plurality of OLED panels have same or different geometric shapes; at least two OLED panels among the plurality of OLED panels are diced from two mother substrates; the plurality of OLED panels are not uniformly distributed on the first flexible printed circuit sheet; or a space between the substrates of at least two OLED panels among the plurality of OLED panels is greater than 0.1 mm. 
With regard to claim 20,
Nho et al. disclose an organic light-emitting device (OLED) luminaire comprising at least one OLED lighting module, wherein the OLED lighting module comprises: a plurality of OLED panels (corresponding to 418), wherein each of the OLED panels comprises a substrate (418), an OLED device (450), an encapsulation layer (444), at least one anode contact (416), at least . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nho et al. (USPN 2015/0331508).

Nho et al. disclose the OLED lighting module of claim 1. While Nho et al. do not disclose a second sheet attached to the first and having OLED panels facing the opposite direction of the first, providing such a dual-emission device was well known to those of ordinary skill in the art at the time of the invention and would have been obvious to the same to incorporate into the module of Nho et al. in order to increase the versatility of the device. 
Response to Arguments
	While the applicant argues that element 418 is different from the claimed OLED panel, the examiner asserts that element 418 is relied upon to teach the substrate to which each of the collection of elements which make up a one of OLED panels corresponds (see rejection of claim 1 above). Additionally, while the applicant argues that the elements 418 and 416 do not correspond to the claimed substrate and anode, respectively, the examiner asserts that these elements function as a substrate and an anode and nothing is included in the claims to differentiate the claimed substrate and anode from elements 418 and 416 of Nho et al. While the applicant argues that element 406 cannot correspond to the claimed FPC sheet, as it is insulating, the examiner maintains that and FPC has an insulating layer upon or in which conductive traces are laid, as is the case with element 406 of Nho et al. Additionally, while the applicant argues that Nho et al. do not teach a plurality of substrate, the examiner respectfully disagrees, drawing the applicant’s attention to the multiple elements 418 depicted in figure 4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher Raabe whose telephone number is (571)272-8434.  The examiner can normally be reached on M-F 0530-1430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M RAABE/Primary Examiner, Art Unit 2879